                                                                       APPENDIX L-2016-a-2
Case No. 19-10926-tmd
Orly Genger, Debtor

                             FEE APPLICATION SUMMARY

I.     CLIENT - Ron Satija, Chapter 7 Trustee

II.    REQUESTING APPLICANT/FIRM - Graves Dougherty Hearon & Moody, P.C.,
       attorneys for trustee

III.   TOTAL AMOUNT OF FEES REQUESTED -

       a.   Fees: $72,250.50
       b.   Expenses: $92.65
       c.   Pre-petition retainer, if any: $0;
       d.   Time period covered: August 8, 2019 to November 6, 2019.

IV.    BREAKOUT OF CURRENT APPLICATION

       NAME/CAPACITY                 TOTAL HOURS RATE                      TOTAL

       Cumings, Brian T./Attorney 210.3         $325.00         $68,347.50
       Trickey, Christopher/Attorney 5.4        $420.00         $2,268.00
       Nitsch, Marianne / Attorney 5.0          $295.00         $1,475.00
       Thomas, Jennifer / Paralegal .6          $160.00         $96.00
       Garcia, Velma / Paralegal     .4         $160.00         $64.00
       _________________________________________________________________
       Totals                        221.70     $325.89         $72,250.50

MINIMUM FEE INCREMENTS - .1 hour

EXPENSES: $92.65

TOTAL FEES AND EXPENSES                                                    $72,343.15

AMOUNT ALLOCATED FOR PREPARATION OF THIS FEE APPLICATION: 2.5 hrs.
V.   PRIOR APPLICATIONS:
            none
VI.  OTHER CO-EQUAL OR ADMINISTRATIVE CLAIMANTS IN THIS CASE:
     The Chapter 7 Trustee will be entitled to his statutory commission.
VII. RESULT OBTAINED - Preparation of multiple pleadings and responsive pleadings,
     extensive negotiations with various parties in interest, prosecuting of objection to
     exemptions, assisting Trustee in navigating continuing intra-familial disputes involving
     Debtor and Estate.




                                 EXHIBIT “C”
